DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, and 6-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.   The claims are very broad in scope, the level of one of ordinary skill is high but the art is very complex in nature, level of predictability in the art is low relating to the reactive nature of explosives, and a large quantity of experimentation would be needed to make or use the invention based on the content of the disclosure.  The compounds listed as Structure 1 and 2 do not have any description of how they are made.  The compounds appear to be new compounds and the specification does not describe how to make them.  One of skill in the art would not know how to make them.  In re Brebner is quoted in a more recent fed circuit case Storer v. Clark in which the court quotes Brebner as stating, “A method of making starting materials not known in the art must be set forth in order to comply with the enablement requirement” (In re Brebner, 455 F.2d 1402, 1404, (C.C.P.A. 1972).  The article “1,1′-Azobis-1,2,3-triazole: A High-Nitrogen Compound with Stable N8 Structure and Photochromism” to Li states that “[t]he larger the number of directly linked nitrogen atoms, the more difficult the compound is to synthesize. The difficulties in synthesizing and handling polynitrogen compounds are a direct consequence of their high endothermicities; a further complication is the almost complete absence of methodology for preparing such compounds.”  This article provides evidence to support the Wands factors since it states that these types of nitrogen compound are difficult to synthesize and handle.  The article also states that there is very little direction or methodology for how to prepare these types of compounds.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2 and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over RU 2465258 in view of 5-Substituted 3-Nitro-1-vinyl-1,2,4-triazoles by Kofman and Energetic Salts of 3-Nitro-1,2,4-triazole-5-one, 5-Nitroaminotetrazole, and Other Nitro-Substituted Azoles by Xue.
Regarding claims 1 and 6-8, the Russian patent describes the combination of two different energetic nitrotriazoles with a binder included in a high energy compositions such as propellants.
Kofman discloses energetic materials including substituted nitrotriazoles and includes side groups including azides (col. 1 on page 712).  Kofman further discloses the use of ethyl group attached to the triazole ring.  See abstract, pages 709 and 712.
Xue teaches energetic materials which include substituted nitrotriazole and shows the use of a propyl group attached to a triazole in Fig.1.
It would have been obvious to one having ordinary skill in the art at the time the invention was made and/or filed to use the energetic compounds as taught by Kofman and Xue in place of the energetic compounds of the Russian patent since all relate to the use of nitrotriazoles as energetic compounds and since the Russian patent discloses that it is known to use two different nitrotriazoles together with a binder to form a propellant.  It is also obvious to use the teaching by Xue of propyl groups with energetic compounds such as nitrotriazoles since by Kofman and Xue relate to making substituted nitrotriazole compounds as energetic compounds and since Kofman discloses that it is known to use ethyl attachments.  Further it is obvious to use the azide side group as disclosed by Kofman since Kofman teaches that it is a known side group to attach to nitrotriazoles.  The density, thermal stability and glass transition temperature are inherent properties of the mixture of nitrotriazoles as taught.
Regarding claims 2 and 9, it would be obvious to use various ratios and combined weight
percent of the triazole and binder.  It is also obvious vary the parameters such as amounts to achieve the claimed properties.  "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007).
Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.  Applicant argues that the Wands factors are not thoroughly analyzed.  The Examiner disagrees.  Evidence has been provided that supports many of the Wands factors.  The article “1,1′-Azobis-1,2,3-triazole: A High-Nitrogen Compound with Stable N8 Structure and Photochromism” to Li states that “[t]he larger the number of directly linked nitrogen atoms, the more difficult the compound is to synthesize. The difficulties in synthesizing and handling polynitrogen compounds are a direct consequence of their high endothermicities; a further complication is the almost complete absence of methodology for preparing such compounds.”  This article provides evidence to support the Wands factors since it states that these types of nitrogen compound are difficult to synthesize and handle.  The article also states that there is very little direction or methodology for how to prepare these types of compounds.
With regards to the prior art rejection, Applicant’s remarks do not address the combination of references that has been set forth.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
With regards to the arguments regarding the specific examples of Kopfman and Xue, note that the examples do not limit the breadth of the disclosure.  See MPEP 2123 which recites: The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain. Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AILEEN BAKER FELTON whose telephone number is (571)272-6875.  The examiner can normally be reached on Monday 9-5:30, Thursday 11-3, Friday 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AILEEN B FELTON/Primary Examiner, Art Unit 1734